        Case 1-19-41555-ess             Doc 28-2       Filed 06/03/19        Entered 06/03/19 17:02:28




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------- x
 In re:                                                              :     Chapter 11
                                                                     :
 PEEQ MEDIA LLC,                                                     :     Case No.: 19-41555 (CEC)
                                                                     :
                                              Debtor.                :
 ------------------------------------------------------------------- x

             ORDER GRANTING MOTION OF FACTORY LESSOR, LLC FOR AN
             ORDER (I) PURSUANT TO § 365(d)(3) OF THE BANKRUPTCY CODE
                COMPELLING THE DEBTOR TO PAY ALL OUTSTANDING
             POST-PETITION OBLIGATIONS AND (II) GRANTING ADDITIONAL
                RELIEF, INCLUDING CONVERSION OF THE CHAPTER 11
                   CASE TO CHAPTER 7 OF THE BANKRUPTCY CODE

           Upon consideration of the Motion1 of Factory Lessor, LLC (the “Landlord”), by its

undersigned counsel, Tarter Krinsky & Drogin LLP, for an order (i) compelling the Debtor to pay

Landlord all unpaid post-petition obligations due the Landlord pursuant to section 365(d)(3) of the

Bankruptcy Code and (ii) granting additional relief under section 1112(b) of the Bankruptcy to the

extent rent was not paid as of the date of the hearing on May 22, 2019 (the “Hearing”); and upon

the Debtor’s statement, through its counsel, Kirby Aisner & Curley LLP, in response to the Motion

consenting to conversion; and it appearing that proper and adequate notice has been given by

service of the Motion on the Debtor, the Office of the United States Trustee, and all known

creditors; and that no other or further notice is necessary; and upon the record of the Hearing on

May 22, 2019, and after due deliberation thereon; and good and sufficient cause appearing therefor,

it is hereby

           ORDERED that the Motion is granted to the extent set forth herein; and it is further

           ORDERED that the Landlord shall have an allowed Chapter 11 administrative claim for




1
    Capitalized terms otherwise undefined herein shall have the meaning set forth in the Motion.


{Client/007989/55/01832527.DOC;4 }
     Case 1-19-41555-ess             Doc 28-2   Filed 06/03/19    Entered 06/03/19 17:02:28




base rent and additional rent due under the Lease which accrued during the Chapter 11 case from

the Petition Date through the date of conversion to Chapter 7 of the Bankruptcy Code; and it is

further

          ORDERED that pursuant to section 1112(b) of the Bankruptcy Code, cause exists to

convert this Chapter 11 case to a case under Chapter 7 of the Bankruptcy Code; and it is further

          ORDERED that the Debtor consented to conversion of the case pursuant to section

1112(a) of the Bankruptcy Code; and it is further

          ORDERED that the Debtor and its counsel shall preserve and maintain all books and

records relating to the Debtor, its assets, and the Chapter 11 case, and shall provide access of the

books and records to the chapter 7 trustee appointed in this case; and it is further

          ORDERED that Debtor’s counsel shall hold in escrow in its Attorney IOLA trust account

any retainer provided by the Debtor or a third party until further disposition or order of the Court;

and it is further

          ORDERED that pursuant to F.R. Bankr. Proc. 1019(f), within 14 days of the conversion

of the case, the Debtor shall file a schedule of unpaid debts incurred after the petition date, and

within 30 days of the conversion of the case, the Debtor shall file a final report.




{Client/007989/55/01832527.DOC;4 }                 2
